Case 1:21-cv-00592-KLM Document 4 Filed 02/26/21 USDC Colorado Page 1 of 5




                                                 DATE FILED: November 30, 2020
                                                 CASE NUMBER: 2020CV30




                                                                     EXHIBIT A
Case 1:21-cv-00592-KLM Document 4 Filed 02/26/21 USDC Colorado Page 2 of 5




6.    The subject incident which forms the basis for this action occurred on December 1, 2018,
      on the premises located at Ritz-Carlton Bachelor Gulch and the Wyld Bar, both located at
      0130 Daybreak Ridge Rd, Avon, CO 81620, (hereafter the "Property").

7.    Upon information and belief on December 1, 2018 Plaintiff was at the Wyld Bar located in
      The Ritz-Carlton, Bachelor Gulch with an address of 0130 Daybreak Ridge Rd, Avon, CO
      81620. There the Plaintiff was witness to an attack upon another patron, at the bar.
      Thereafter, Mr. Robinson was himself assaulted and battered by the same individual who
      previously attacked the aforementioned patron at the Wyld Bar. Security, aware of and
      involved in the first incident, failed to properly protect Mr. Robinson from the aggressor
      by removing him from the property.


8.    Jurisdiction in this matter is proper pursuant to C.R.S. § 13-1-124( 1)(b) since the negligent
      and/or tortious act(s) that form(s) the basis for this lawsuit occurred within the State of
      Colorado and because the overall damages claimed exceed the jurisdictional minimum of
      this court. In addition, Colorado courts would have an interest in this matter as it took place
      in Colorado and a majority of the witnesses and parties to the incident are located in that
      State.

9.    This court has jurisdiction over this action as clearly provided by law.

10.   Venue is proper in the County of Eagle pursuant to C.R.C.P. 98(c) because the incident
      that forms the basis for this action occurred in Eagle County, Colorado.



                              FIRST CLAIM FOR RELIEF
           (Premises Liability against Defendant Ritz-Carlton Bachelor Gulch)

11.   Plaintiff incorporates herein by reference the factual allegations contained in paragraphs 1
      through 10 above.

12.   On or about December 1, 2018, Defendant Ritz-Carlton Bachelor Gulch was in the business
      of owning and operating a hotel, restaurant and bar located on the real property.

13.   On or about December 1, 2018, the Property was real property within the meaning of C.R.S.
      § 13-21-115.

14.   On or about December 1, 2018, the Defendant Ritz-Carlton Bachelor Gulch was legally
      responsible for the condition of said Property or for the activities conducted or
      circumstances existing on said Property and were therefore "landowners" as defined in
      C.R.S. § 13-21-115.




                                                                                          EXHIBIT A
Case 1:21-cv-00592-KLM Document 4 Filed 02/26/21 USDC Colorado Page 3 of 5




15.   As landowners, the Defendant Ritz-Carlton Bachelor Gulch were and are liable for injury
      occurring to persons, including the Plaintiff, while on the Property by reason of the
      condition of the Property or activities conducted or circumstances existing on the Property
      as provided in C.R.S. § 13-21-115.

16.   On or about December 1, 2018, Plaintiff was at the Wyld Bar and lobby restroom located
      in TheRitz- Carlton, Bachelor Gulch with an address of 0130 Daybreak Ridge Rd, Avon,
      CO 81620. There, Plaintiff was assaulted and battered by a patron who had previously
      attacked another patron previously at the bar. Despite his actions, they failed to remove
      said patron from the bar or call the authorities leading to a subsequent incident.

17.   Plaintiff was an " invitee" as defined in C.R.S. § 13-21-115.

18.   The Defendant unreasonably failed to exercise reasonable care to protect persons such as
      the Plaintiff against the dangers of which the Defendants knew or should have known
      existed on the Property.

19.   Plaintiffs injuries and damages were caused by Defendants' unreasonable failure to
      exercise reasonable care to protect persons such as the Plaintiff against dangers of which
      the Defendants knew or should have known as provided in C.R.S. § 13-21-115.

20.   As a direct and proximate result of the Defendant Ritz-Carlton Bachelor Gulch' s actions
      or inaction as described herein, the Plaintiff suffered injuries and damages, including but not
      limited to, the following:

             a.      Severe physical injuries;

             b.      Significant pain, suffering and anguish;

             c.      Temporary impairment and disability;

             d.      Loss of earnings;

             e.      Medical expense;

             f.      Inconvenience, loss of enjoyment of life and disruption oflifestyle;

             g.      Legal Fees;

             h.      Other injuries, losses and damages as may be established by the evidence
                     to be presented to the Court and Jury.


21.   Under the provisions of C.R.S. § 13-21-115, the Defendant Ritz-Carlton Bachelor Gulch
      are liable to the Plaintiff for the injuries and damages suffered as described herein.




                                                                                          EXHIBIT A
Case 1:21-cv-00592-KLM Document 4 Filed 02/26/21 USDC Colorado Page 4 of 5




                            SECOND CLAIM FOR RELIEF
               (Negligence against Defendant Ritz-Carlton Bachelor Gulch)

22.   Plaintiff incorporates herein by reference the factual allegations contained in paragraphs 1
      through 21 above.

23.   The Defendant Ritz-Carlton Bachelor Gulch negligently allowed a dangerous condition
      which resulted in the Plaintiff's injuries.

24.   Such action was a breach of Defendants' duty of care.

25.   The Defendant Ritz-Carlton Bachelor Gulch' s action caused severe injuries and damages
      to the Plaintiff.

26.   As a direct and proximate result of the Defendant Ritz-Carlton Bachelor Gulch's
      negligence, the Plaintiff suffered injuries and damages, including but not limited to, the
      following:

      a.     Severe physical injuries;

      b.     Pain, suffering and anguish;

      c.     Temporary impairment and disability;

      d.     Loss of earnings;

      e.     Medical expense;

      f.     Inconvenience, loss of enjoyment of life, and disruption oflifestyle;

      g.     Legal fees;

      h.     Other injuries, losses and damages as may be established by the evidence to be
             presented to the Court and jury.


      WHEREFORE, Plaintiff prays to the Court as follows:

             a.      For judgment in favor of the Plaintiff and against the Defendant in such
                     amount as may be established by the evidence presented to the Court and
                     jury.

             b.      For pre-judgment interest and post-judgment interest and costs as provided
                     by law.

             c.      For such other and further relief as the Court may deem proper.



                                                                                       EXHIBIT A
Case 1:21-cv-00592-KLM Document 4 Filed 02/26/21 USDC Colorado Page 5 of 5




      PLAINTIFF DEMANDS A TRIAL TO A JURY AS PROVIDED BYLAW.

     Dated this 30th day of November, 2020.



                                              PRO SE PLAINTIFF

                                              Isl Calvin R. Robinson

                                              Calvin R. Robinson
                                              1701 South Flagler Drive
                                              Unit 205
                                              West Palm Beach, Florida 33401

                                              Direct: (813) 465-8795
                                              Email: 813Litigation@gmail.com




                                                                       EXHIBIT A
